UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 27 Financial Highlights 31 Notes to Financial Statements 40 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Opportunity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Municipal Bond Opportunity Fund, covering the six-month period from May 1, 2010, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility in some of the riskier sectors of the U.S. bond market during the past year. Municipal bonds, however, have fared relatively well due in part to the Build America Bonds program which has helped provide favorable supply-and-demand dynamics, and from investors seeking higher-income and tax-sensitive alternatives to comparable-credit taxable fixed income securities. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but the favorable influences underlying the municipal bond markets advance could persist for some time to come.A declining supply of newly issued tax-exempt securities, potentially rising income tax rates for top earners and low yields among comparable taxable bonds could continue to support municipal bond prices, especially if todays economic concerns prove to be overstated. With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities and tax-related challenges we may now face, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through October 31, 2010, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2010, the Class A, Class B, Class C and Class Z shares of Dreyfus Municipal Bond Opportunity Fund produced total returns of 3.95%, 3.59%, 3.64% and 4.07%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark index, achieved a total return of 3.95% for the same period. 2 Despite heightened economic concerns during the reporting period, municipal bonds continued to rally amid favorable supply-and-demand dynamics. The funds returns were in line with its benchmark, as the fund received strong results from revenue bonds and lower-rated credits. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest-rate forecasting.We select municipal bonds using fundamental analysis to estimate the relative value of various sectors and securities, and to exploit pricing inefficiencies in the municipal bond market. In addition, we trade among the markets various sectorssuch as the pre-refunded, general obligation and revenue sectorsbased on their apparent relative values.The fund generally will invest simultaneously in several of these sectors. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy continued to rebound from the recession and financial crisis, but the pace of expansion slowed during the reporting period. In addition, investors responded cautiously over the spring and summer to new global developments, including a sovereign debt crisis in Europe. Most states continued to struggle in the aftermath of the downturn, but some have begun to see evidence of economic improvement, including higher tax revenues. Still, in light of high national unemployment and other headwinds, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0% and 0.25%. In addition, the Fed announced its intention to stimulate credit markets with a new round of quantitative easing of monetary policy. Municipal bonds proved relatively insensitive to economic concerns during the reporting period, advancing amid favorable supply-and-demand dynamics as the federally subsidized Build America Bonds program continued to shift a substantial portion of new issuance to the taxable bond market.At the same time, demand for municipal bonds intensified as investors sought alternatives to low yields from money market funds. Late in the reporting period, longer-term municipal bonds rallied as investors anticipated the Feds quantitative easing program, which was widely expected to drive longer-term interest rates lower. Revenue Bonds Supported Fund Returns In this generally favorable market environment, the fund received positive contributions to relative performance from bonds backed by dedicated revenues, including those from hospitals, municipal utilities and facilities supported by special taxes. Conversely, the fund held relatively light exposure to bonds backed by general tax receipts, which lagged market averages. Lower-rated bonds produced attractive results as investors reached for higher yields in a low interest-rate environment.The fund also benefited from underweighted exposure to traditionally defensive escrowed bonds, which generally lagged market averages during the reporting period. 4 Although our credit selection process drives our investment approach, it is worth noting that interest-rate considerations prompted us to emphasize bonds with maturities in the 20-year range. In our judgment, the negligible yield advantage provided by longer-term bonds did not provide sufficient compensation for their incremental risks. Supply-and-Demand Factors May Remain Favorable While we expect the U.S. economic recovery to persist, we are aware that municipal bonds already have rallied strongly since the recession and financial crisis, suggesting to us that the bulk of their gains for the current cycle are behind us.We have continued to upgrade the funds overall credit quality, focusing on higher-rated revenue bonds. We remain optimistic over the longer term.We anticipate a more ample supply of newly issued tax-exempt bonds when the BuildAmerica Bonds program either ends or is possibly renewed with lower federal subsidies at the end of this year. In the meantime, demand for municipal bonds seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Opportunity Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.78 $ 8.16 $ 8.67 $ 4.53 Ending value (after expenses) $1,039.50 $1,035.90 $1,036.40 $1,040.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.74 $ 8.08 $ 8.59 $ 4.48 Ending value (after expenses) $1,020.52 $1,017.19 $1,016.69 $1,020.77  Expenses are equal to the funds annualized expense ratio of .93% for Class A, 1.59% for Class B, 1.69% for Class C and .88% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.9% Rate (%) Date Amount ($) Value ($) Arizona3.7% Arizona Health Facilities Authority, Health Care Facilities Revenue (The Beatitudes Campus Project) 5.20 10/1/37 2,400,000 1,949,112 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 2,155,000 2,209,091 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 5,000,000 5,401,350 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,770,300 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 5,000,000 4,947,650 California19.4% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,397,949 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 3,270,000 3,665,212 California, Economic Recovery Bonds 5.00 7/1/20 5,000,000 5,770,800 California, GO (Various Purpose) 5.75 4/1/31 7,725,000 8,426,507 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,888,100 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,381,060 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,000,000 3,465,180 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 12,710,000 14,535,919 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 6,270,000 5,819,939 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,260,920 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 8,275,000 7,507,494 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 8,400,000 6,952,596 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.88 6/1/13 2,170,000 a 2,567,132 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.90 6/1/13 1,920,000 a 2,272,550 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 6.00 9/1/13 3,145,000 a 3,664,397 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,632,600 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,371,550 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 1,606,350 San Bernardino Community College District, GO 6.25 8/1/33 2,000,000 2,311,080 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,699,825 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/28 5,115,000 5,655,400 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 3,905,000 3,101,937 Colorado3.7% Arkansas River Power Authority, Power Improvement Revenue (Insured; XLCA) 5.25 10/1/40 3,000,000 2,909,640 Colorado Educational and Cultural Facilities Authority, LR (Community Colleges of Colorado System Headquarters Project) (Insured; AMBAC) 5.50 12/1/21 1,100,000 1,143,505 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 25,000 25,540 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,760,000 1,897,333 Denver City and County, Airport Revenue (Insured; AMBAC) 6.00 11/15/17 5,000,000 5,018,550 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,011,730 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0.00 6/15/11 6,125,000 a,b 2,312,188 University of Colorado Hospital Authority, Revenue 5.25 11/15/39 4,810,000 4,886,094 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,159,600 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) District of Columbia.5% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/27 2,675,000 2,790,801 Florida7.0% Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; Assured Guaranty Municipal Corp.) 5.55 1/1/23 1,000,000 1,006,540 Capital Projects Finance Authority, Revenue (Capital Projects Loan Program-AAAE Airport Projects) (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/14 1,485,000 1,533,307 Florida Housing Finance Agency, Housing Revenue (Brittany of Rosemont Apartments Project) (Insured; AMBAC) 7.00 2/1/35 6,000,000 6,002,460 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 4,250,000 4,349,195 Miami-Dade County, Aviation Revenue 5.00 10/1/30 2,000,000 2,047,860 Miami-Dade County, Aviation Revenue (Miami International AirportHub of the Americas) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/33 1,285,000 1,286,002 Miami-Dade County, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 10/1/17 2,595,000 2,701,551 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/28 2,600,000 2,786,914 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 2,500,000 2,609,250 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 2,500,000 2,549,800 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Miami-Dade County Housing Finance Authority, MFMR (Country Club Villas II Project) (Insured; Assured Guaranty Municipal Corp.) 5.70 7/1/21 400,000 404,028 Orange County Housing Finance Authority, MFHR (Seminole Pointe Apartments) 5.75 12/1/23 2,580,000 2,463,436 Osceola County Industrial Development Authority, Revenue (Community Provider Pooled Loan Program) 7.75 7/1/17 720,000 720,158 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 c 107,455 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 b 1,164,638 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 b 445,390 Port Saint Lucie, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/33 4,000,000 b 1,078,040 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,029,440 Seminole Water Control District, Improvement Bonds (Unit of Development Number 2) 6.75 8/1/22 1,470,000 1,470,029 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/18 1,730,000 1,858,539 Georgia2.2% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 3,550,000 4,020,766 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 2,000,000 2,113,080 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 4,250,000 4,458,845 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.25 11/1/35 1,250,000 1,276,338 Hawaii1.4% Hawaii, Airports System Revenue 5.25 7/1/26 3,575,000 3,957,525 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.63 7/1/30 3,695,000 3,881,671 Illinois3.5% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 10,957,500 Illinois, GO 5.00 1/1/24 2,500,000 2,600,575 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.25 8/1/12 216,484 170,641 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.50 6/15/23 5,000,000 5,335,550 Indiana.4% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 2,500,000 2,421,550 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kansas1.5% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,487,040 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.55 6/1/38 1,580,000 1,643,658 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/19 2,000,000 2,072,240 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/20 3,000,000 3,101,460 Kentucky3.1% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 6,070,460 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,500,000 2,602,375 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/35 1,000,000 1,063,230 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 7,450,320 Louisiana1.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,127,840 Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/32 4,660,000 4,863,129 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 3,020,000 3,020,664 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,044,900 Massachusetts5.5% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,408,400 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.50 11/15/36 3,500,000 3,994,690 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/30 9,485,000 11,730,479 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,450,000 2,450,686 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/30 5,500,000 6,486,480 Michigan6.4% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 3,000,000 3,588,150 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 5,000,000 5,035,650 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.50 10/15/18 1,500,000 1,555,770 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.50 10/15/19 8,500,000 8,803,535 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,025,000 6,495,596 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/22 610,000 402,716 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) (Prerefunded) 6.25 6/1/12 2,640,000 a 2,898,456 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 6,297,650 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized; GNMA) 6.95 12/1/31 1,000,000 1,050,320 Missouri1.5% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,470,000 2,486,574 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 5,000,000 5,714,050 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 45,000 45,920 Nevada.9% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,860,000 3,023,649 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 2,000,000 2,081,980 TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey2.4% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 6,300,000 7,325,703 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,135,000 a 5,968,102 New Mexico1.0% Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 5,283,550 New York5.3% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 d,e 10,820,726 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,730,500 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/17 3,500,000 4,266,395 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 5,113,200 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/13 2,500,000 2,900,775 North Carolina2.2% North Carolina Eastern Municipal Power Agency, Power System Revenue 7.00 1/1/13 3,080,000 3,280,570 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; AMBAC) 6.00 1/1/18 7,500,000 9,006,225 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio2.4% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,000,000 2,935,320 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 7.35 12/1/31 3,000,000 3,029,190 Hamilton County, Sales Tax Refunding and Improvement Bonds (Insured; AMBAC) 0.00 12/1/25 14,865,000 b 7,298,864 Oklahoma.8% Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,439,000 Oregon1.0% Oregon Department of Administrative Services, Lottery Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 4,885,000 5,351,566 Pennsylvania1.8% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,838,060 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,692,350 Philadelphia, Gas Works Revenue 5.00 8/1/30 2,500,000 2,531,600 South Carolina1.0% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 5,000,000 5,560,500 TheFund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee1.4% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/31 4,955,000 5,029,226 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 2,554,972 Texas6.8% Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 3,000,000 901,110 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 3,250,000 3,260,205 Lower Colorado River Authority, Transmission Contract and Improvement Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/30 2,500,000 2,666,025 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 11,850,000 12,988,074 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 5,817,238 Southwest Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 2/1/25 6,110,000 7,452,000 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 3,500,000 3,581,620 Virginia.7% Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 3,550,000 3,895,947 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington4.3% FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 2,000,000 2,152,900 Washington, GO (Various Purpose) 5.00 2/1/28 5,000,000 5,561,150 Washington Health Care Facilities Authority, Revenue (Seattle Childrens Hospital) 5.00 10/1/40 2,500,000 2,560,825 Washington Public Power Supply System, Revenue (Nuclear Project Number 3) (Insured; National Public Finance Guarantee Corp.) 7.13 7/1/16 10,425,000 13,350,255 Wisconsin2.6% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 7,000,000 a 7,717,710 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,305,732 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 4,116,880 U.S. Related3.3% Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 2,087,740 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 3,256,890 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 2,500,000 3,355,250 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,053,950 TheFund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,500,000 2,822,775 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,000,000 5,591,150 Total Long-Term Municipal Investments (cost $506,841,332) Short-Term Municipal Investments.4% Massachusetts.2% Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; Bank of America) 0.26 11/1/10 1,000,000 f 1,000,000 Ohio.2% Ohio Water Development Authority, PCR, Refunding (FirstEnergy Generation Corporation Project) (LOC; Barclays Bank) 0.25 11/1/10 1,400,000 f 1,400,000 Total Short-Term Municipal Investments (cost $2,400,000) Total Investments (cost $509,241,332) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Non-income producingsecurity in default. d Collateral for floating rate borrowings. e Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010, this security had a market value of $10,820,726 or 2.0% of net assets. f Variable rate demand noterate shown is the interest rate in effect at October 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 20 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance TheFund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 26.6 AA Aa AA 23.9 A A A 24.9 BBB Baa BBB 14.1 BB Ba BB 1.4 B B B .1 CCC Caa CCC .2 F1 MIG1/P1 SP1/A1 .4 Not Rated g Not Rated g Not Rated g 8.4  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 509,241,332 549,144,941 Interest receivable 8,822,180 Receivable for shares of Beneficial Interest subscribed 94,828 Prepaid expenses and other assets 36,135 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 440,453 Cash overdraft due to Custodian 360,523 Payable for floating rate notes issuedNote 4 4,845,000 Payable for investment securities purchased 4,384,095 Payable for shares of Beneficial Interest redeemed 397,242 Interest and expense payable related to floating rate notes issuedNote 4 5,282 Accrued expenses 73,850 Net Assets ($) Composition of Net Assets ($): Paid-in capital 562,899,460 Accumulated undistributed investment incomenet 105,585 Accumulated net realized gain (loss) on investments (55,317,015) Accumulated net unrealized appreciation (depreciation) on investments 39,903,609 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 265,569,389 1,720,685 15,923,203 264,378,362 Shares Outstanding 21,132,787 136,840 1,264,080 21,037,149 Net Asset Value Per Share ($) See notes to financial statements. TheFund 23 STATEMENT OF OPERATIONS Six Months Ended October 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 1,521,971 Shareholder servicing costsNote 3(c) 813,121 Distribution feesNote 3(b) 64,697 Professional fees 35,479 Registration fees 30,692 Custodian feesNote 3(c) 30,165 Interest and expense related to floating rate notes issuedNote 4 23,692 Prospectus and shareholders reports 17,281 Trustees fees and expensesNote 3(d) 15,976 Loan commitment feesNote 2 725 Miscellaneous 24,323 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (705) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (3,497,184) Net unrealized appreciation (depreciation) on investments 13,201,267 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Operations ($): Investment incomenet 11,746,890 25,060,287 Net realized gain (loss) on investments (3,497,184) (7,436,926) Net unrealized appreciation (depreciation) on investments 13,201,267 39,128,392 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (5,674,929) (12,400,899) Class B Shares (34,060) (120,619) Class C Shares (274,366) (553,707) Class Z Shares (5,657,950) (11,795,334) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 4,481,025 14,354,156 Class B Shares 46,980 172,090 Class C Shares 1,359,329 2,903,968 Class Z Shares 3,739,340 8,693,557 Dividends reinvested: Class A Shares 4,037,200 8,788,377 Class B Shares 25,678 93,828 Class C Shares 169,736 353,898 Class Z Shares 4,196,253 8,706,505 Cost of shares redeemed: Class A Shares (16,159,266) (40,530,252) Class B Shares (541,211) (2,664,135) Class C Shares (1,365,397) (3,353,542) Class Z Shares (11,314,214) (17,037,763) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 549,106,518 536,744,637 End of Period Undistributed investment incomenet 105,585  TheFund 25 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2010 Year Ended (Unaudited) April 30, 2010 Capital Share Transactions: Class A a Shares sold 368,868 1,180,064 Shares issued for dividends reinvested 322,763 724,520 Shares redeemed (1,293,361) (3,341,862) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 3,769 14,285 Shares issued for dividends reinvested 2,052 7,748 Shares redeemed (43,264) (220,887) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 108,431 237,851 Shares issued for dividends reinvested 13,535 28,686 Shares redeemed (108,807) (276,164) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 298,435 716,227 Shares issued for dividends reinvested 335,437 717,724 Shares redeemed (908,805) (1,404,857) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2010, 11,430 Class B shares representing $141,901 were automatically converted to 11,438 Class A shares and during the period ended April 30, 2010, 100,613 Class B shares representing $1,208,401 were automatically converted to 100,617 Class A shares. See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2010 Year Ended April 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.35 11.65 12.56 13.10 12.91 13.12 Investment Operations: Investment incomenet a .27 .55 .57 .57 .57 .59 Net realized and unrealized gain (loss) on investments .21 .70 (.91) (.54) .18 (.21) Total from Investment Operations .48 1.25 (.34) .03 .75 .38 Distributions: Dividends from investment incomenet (.26) (.55) (.57) (.57) (.56) (.59) Net asset value, end of period 12.57 12.35 11.65 12.56 13.10 12.91 Total Return (%) b 3.95 c 10.91 (2.64) .28 5.94 2.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 d .93 1.00 1.17 1.16 1.09 Ratio of net expenses to average net assets .93 d,e .93 e .99 1.17 e 1.16 e 1.09 e Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .01 .07 .23 .25 .18 Ratio of net investment income to average net assets 4.24 d 4.57 4.85 4.49 4.33 4.51 Portfolio Turnover Rate 9.34 c 22.61 56.67 77.20 68.06 48.31 Net Assets, end of period ($ x 1,000) 265,569 268,406 269,846 300,982 256,047 258,504 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.35 11.65 12.57 13.11 12.91 13.12 Investment Operations: Investment incomenet a .22 .47 .49 .49 .49 .52 Net realized and unrealized gain (loss) on investments .22 .70 (.90) (.53) .21 (.21) Total from Investment Operations .44 1.17 (.41) (.04) .70 .31 Distributions: Dividends from investment incomenet (.22) (.47) (.51) (.50) (.50) (.52) Net asset value, end of period 12.57 12.35 11.65 12.57 13.11 12.91 Total Return (%) b 3.59 c 10.22 (3.26) (.25) 5.48 2.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.59 d 1.55 1.54 1.67 1.67 1.61 Ratio of net expenses to average net assets 1.59 d,e 1.55 e 1.53 1.67 e 1.67 e 1.61 e Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .01 .07 .23 .25 .18 Ratio of net investment income to average net assets 3.54 d 3.96 4.26 3.95 3.81 3.99 Portfolio Turnover Rate 9.34 c 22.61 56.67 77.20 68.06 48.31 Net Assets, end of period ($ x 1,000) 1,721 2,153 4,348 9,732 11,799 16,462 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 28 Six Months Ended October 31, 2010 Year Ended April 30, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.37 11.66 12.58 13.12 12.93 13.14 Investment Operations: Investment incomenet a .22 .46 .49 .47 .47 .49 Net realized and unrealized gain (loss) on investments .23 .71 (.93) (.53) .19 (.21) Total from Investment Operations .45 1.17 (.44) (.06) .66 .28 Distributions: Dividends from investment incomenet (.22) (.46) (.48) (.48) (.47) (.49) Net asset value, end of period 12.60 12.37 11.66 12.58 13.12 12.93 Total Return (%) b 3.64 c 10.15 (3.42) (.46) 5.16 2.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 d 1.69 1.76 1.91 1.89 1.82 Ratio of net expenses to average net assets 1.69 d,e 1.69 e 1.75 1.91 e 1.89 e 1.82 e Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .01 .07 .23 .25 .18 Ratio of net investment income to average net assets 3.48 d 3.80 4.12 3.74 3.58 3.78 Portfolio Turnover Rate 9.34 c 22.61 56.67 77.20 68.06 48.31 Net Assets, end of period ($ x 1,000) 15,923 15,476 14,702 12,586 10,274 9,121 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. TheFund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2010 Year Ended April 30, Class Z Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.34 11.65 12.56 13.10 12.91 13.12 Investment Operations: Investment incomenet a .27 .56 .58 .58 .57 .60 Net realized and unrealized gain (loss) on investments .23 .69 (.91) (.54) .19 (.21) Total from Investment Operations .50 1.25 (.33) .04 .76 .39 Distributions: Dividends from investment incomenet (.27) (.56) (.58) (.58) (.57) (.60) Net asset value, end of period 12.57 12.34 11.65 12.56 13.10 12.91 Total Return (%) 4.07 b 10.87 (2.59) .33 6.00 2.99 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 c .88 .94 1.08 1.10 1.03 Ratio of net expenses to average net assets d .88 c .88 .94 1.08 1.10 1.03 Ratio of interest and expense related to floating rate notes issued to average net assets .01 c .01 .07 .23 .25 .18 Ratio of net investment income to average net assets 4.30 c 4.62 4.90 4.53 4.38 4.57 Portfolio Turnover Rate 9.34 b 22.61 56.67 77.20 68.06 48.31 Net Assets, end of period ($ x 1,000) 264,378 263,072 247,849 284,168 306,634 324,537 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Municipal Bond Opportunity Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. TheFund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 32 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  549,144,941  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in TheFund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. 34 As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $51,375,907 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2010. If not applied, $10,015,796 of the carryover expires in fiscal 2011, $8,158,132 expires in fiscal 2012, $910,072 expires in fiscal 2016, $12,209,003 expires in fiscal 2017 and $20,082,904 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2010 was as follows: tax exempt income $24,870,339 and ordinary income $220, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. TheFund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2010, the Distributor retained $7,496 from commissions earned on sales of the funds Class A shares and $3,318 and $313 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class B and Class C shares were charged $4,863 and $59,834, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B, Class C and Class Z shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class A, Class B and Class C shares and .20% of the value of the average daily net assets of Class Z shares, for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A, Class B, Class C and Class Z shares were charged $337,373, $2,431, $19,945 and $265,645, respectively, pursuant to the Shareholder Services Plan. 36 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $97,483 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $10,117 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $705. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $30,165 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $256,957, Rule 12b-1 distribution plan fees $10,955, shareholder services plan fees $105,531, custodian fees $20,098, chief compliance officer fees $2,248 and transfer agency per account fees $44,664. TheFund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2010, amounted to $51,212,887 and $64,115,312, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended October 31, 2010, was approximately $4,845,000, with a related weighted average annualized interest rate of .97%. 38 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended October 31, 2010. At October 31, 2010, accumulated net unrealized appreciation on investments was $39,903,609, consisting of $42,964,732 gross unrealized appreciation and $3,061,123 gross unrealized depreciation. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). TheFund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 20, 2010, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Board also considered portfolio managements brokerage policies and practices and the standards applied in seeking best execution. 40 Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2001-2010) was above the Performance Group median for each reported time period except the one-year period ended May 31, 2001, when it was equal to the median, and above the Performance Universe median for each reported time period.The Board members also noted that the funds total return performance for various periods ended May 31, 2010 was below the Performance Group and Performance Universe medians for each reported time period.The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten calendar years, and the Board members noted that the fund outperformed its Lipper category average in five of the past ten calendar years.The Board members discussed with representatives of the Manager the reasons for the funds total return underperformance compared to the Performance Group and Performance Universe medians for the applicable periods, and the Managers efforts to improve performance. The Board members also received a presentation from the funds primary portfolio manager during which he discussed the funds investment strategy and the factors that affected performance. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. TheFund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board noted that the funds contractual management fee was above the Expense Group median and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category, as the fund (the Similar Funds).The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. Representatives of the Manager informed the Board members that there were no separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these 42 economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was satisfied with the funds yield performance and man- agements efforts to improve the funds total return performance, but determined to closely monitor the performance of the fund and its portfolio management team. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. TheFund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 44 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23 , 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 23 , 2010 By: /s/ James Windels James Windels, Treasurer Date: December 23 , 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
